          Case 2:20-cv-01044-MCE-CKD Document 14 Filed 06/04/20 Page 1 of 3


 1 MARC E. ELIAS, ESQ. (D.C. Bar No. 442007) (pro hac vice forthcoming)
   HENRY J. BREWSTER, ESQ. (D.C. Bar No. 1033410) (pro hac vice forthcoming)
 2 COURTNEY A. ELGART, ESQ. (D.C. Bar No. 1645065) (pro hac vice forthcoming)
   PERKINS COIE LLP
 3
   700 Thirteenth St. NW, Suite 800
 4 Washington, D.C. 20005-3960
   Tel: (202) 654-6200
 5 melias@perkinscoie.com
   hbrewster@perkinscoie.com
 6 celgart@perkinscoie.com

 7
     ABHA KHANNA, ESQ. (Wash. Bar No. 42612) (pro hac vice forthcoming)
 8   JONATHAN P. HAWLEY, ESQ. (SBN 319464), counsel for service
     PERKINS COIE LLP
 9   1201 Third Avenue, Suite 4900
     Seattle, Washington 98101-3099
10   Tel: (206) 359-8000
11   akhanna@perkinscoie.com
     jhawley@perkinscoie.com
12
   Attorneys for Proposed Intervenor-Defendants
13 DCCC and California Democratic Party

14
                               UNITED STATES DISTRICT COURT
15
                              EASTERN DISTRICT OF CALIFORNIA
16

17
   DARRELL ISSA, JAMES B. OERDING,                  Case No.:   2:20-cv-01044-MCE-CKD
18 JERRY GRIFFIN, MICHELLE BOLOTIN,

19 and MICHAEL SIENKIEWICZ,                         REQUEST AND ORDER TO
                                Plaintiffs,         EXPEDITE BRIEFING SCHEDULE
20

21                v.

22 GAVIN NEWSOM, in his official capacity as
   Governor of the State of California, and ALEX
23 PADILLA, in his official capacity as Secretary

24 of State of California,

25                              Defendants,

26 and

27 DCCC and CALIFORNIA DEMOCRATIC

28
     REQUEST TO EXPEDITE BRIEFING SCHEDULE—PAGE 1
           Case 2:20-cv-01044-MCE-CKD Document 14 Filed 06/04/20 Page 2 of 3


 1 PARTY,

 2                                 Proposed
                                   Intervenor-
 3                                 Defendants.
 4

 5          Proposed Intervenor-Defendants DCCC and California Democratic Party (together,

 6 “Proposed Intervenors”) respectfully move this Court to enter an expedited briefing schedule on

 7 Proposed Intervenors’ concurrently filed Motion to Intervene as Defendants (the “Motion”).

 8          As discussed in the Motion, Plaintiffs’ suit threatens Proposed Intervenors’ legally

 9 protected interests, and Proposed Intervenors satisfy the requirements for both intervention as a

10 matter of right and permissive intervention under Federal Rule of Civil Procedure 24. The deadline

11 for Defendants’ motion to dismiss is fast approaching, and the Court has set a briefing schedule

12 for Plaintiffs’ motion for a preliminary injunction that would require an opposition from Proposed

13 Intervenors prior to the Motion’s noticed hearing date of July 9, 2020. See ECF No. 11. Expeditious

14 resolution of the Motion would therefore serve the interests of judicial efficiency and ensure that

15 Proposed Intervenors are able to protect their rights and interests.

16          Accordingly, Proposed Intervenors respectfully request the following schedule:

17          •       Any responses to Proposed Intervenors’ Motion to Intervene as Defendants shall

18                  be filed on or before Friday, June 5, 2020; and

19          •       Proposed Intervenors shall file a reply on or before Monday, June 8, 2020.

20

21

22

23

24

25

26

27

28
     REQUEST TO EXPEDITE BRIEFING SCHEDULE—PAGE 2
          Case 2:20-cv-01044-MCE-CKD Document 14 Filed 06/04/20 Page 3 of 3


 1                                              ORDER

 2         Now before the Court is Proposed Intervenor-Defendants’ Request to Expedite Briefing

 3 Schedule. Having considered Proposed Intervenor-Defendants’ request and the pleadings and

 4 papers on file in this action, the Court hereby GRANTS the Request.

 5         Accordingly, the briefing schedule is as follows:

 6         •      Any responses to Proposed Intervenors’ Motion to Intervene as Defendants shall
 7                be filed on or before Friday, June 5, 2020; and

 8         •      Proposed Intervenors shall file a reply on or before Monday, June 8, 2020.
 9         IT IS SO ORDERED.

10
           Dated: June 4, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     REQUEST TO EXPEDITE BRIEFING SCHEDULE—PAGE 3
